DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 06/22/2021 has been acknowledged and entered. Claims 2-3, 6-9 and 11 have been cancelled. 

Allowable Subject Matter
Claims 1, 4, 5, 10, 12, and 14-21 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4, 5, 10, 12, and 14-21 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 1 including “wherein … the first stack layer comprises a first dielectric layer pattern being vertically overlapped with the first gate structure, and first and second sacrificial layer patterns are horizontally separated from each other by the first dielectric pattern, wherein an upper surface of the first dielectric layer pattern is formed on a same plane as upper surfaces of the first and second sacrificial patterns, wherein the second stack layer comprises a third dielectric layer pattern formed under the second gate structure, and fifth and sixth sacrificial layer patterns separated from each other in the third direction on both sides of the third dielectric layer pattern, and wherein the first and second sacrificial patterns 
. 

In example:
(i) Xie et al. (U.S. Patent Pub. No. 2015/0129934) teaches a semiconductor device, comprising: a substrate, the substrate comprising a first region, the substrate being arranged within a plane defined by a second direction and a third direction; first fins protruding from the substrate in the first region, and extending the third direction; first stack layers disposed on an upper surface of the first fins and extending in the third direction; first active layers formed on upper surfaces of the first stack layers; and a first gate structure on the first active layers, extending in a second direction intersecting the third direction, wherein, a first direction is perpendicular to each of the second and third directions, in a cross-sectional view in which the third direction is horizontal and the first direction is vertical, each of the first stack layers comprise a first dielectric layer pattern being vertically overlapped with the first gate structure, and first and second sacrificial layer patterns are horizontally separated from each other by the first dielectric layer pattern, and wherein an upper surface of the first dielectric layer pattern is formed on a same plane as upper surfaces of the first and second sacrificial layer patterns, but fails to specifically teach a second region included on the substrate; second fins protruding from the substrate in the second region, and extending the third direction; a second stack layer disposed on an upper surface of the second fin and extending in the third Xie therefore also fails to teach that the first concentration of the semiconductor material of the sacrificial patterns in the first stack is different from the second concentration of the semiconductor material of the sacrificial layer patterns in the second stack.   
(ii) Cea et al. (U.S. Patent Pub. No. 2014/0131660) teaches a semiconductor device comprising: a substrate comprising a first region and a second region, the substrate being arranged within a plane defined by a second direction and a third direction; first and second fins protruding from the substrate in a first and second regions, respectively, and extending in the third direction; a first stack layer disposed on an upper surface of the first fin and extending in the third direction; a second stack layer disposed on an upper surface of the second fin and extending in the third direction, the second stack layer having the same thickness as the first stack layer; first and second active layers formed on upper surfaces of the first and second stack layers, respectively; and first and second gate structures on the first and second active layers, respectively, extending in a second direction intersecting the third direction, but fails to specifically teach the first and second stack layers comprising first and second dielectric layer with sacrificial layer patterns horizontally separated from each other by the first and second dielectric layers, respective and therefore also fails to teach that the first concentration of the semiconductor material of the sacrificial patterns in the first stack is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        July 2, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894